  Exhibit 10.10

BLOCKCHAIN INDUSTRIES, INC.
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”) is made and entered into as of
February ___, 2018 (the “Effective Date”) by and between Blockchain Industries,
Inc., a Nevada corporation with its principal place of business at 53 Calle
Palmeras, Suite 802, San Juan, PR 00901 (the “Company”), and Bryan Larkin
(“Consultant”) (each herein referred to individually as a “Party,” or
collectively as the “Parties”).
 
WHEREAS, the Company and the Consultant previously entered into a consulting
agreement effective as of December 1, 2017 (the “Former Agreement”);
 
WHEREAS, the Parties desire to replace the Former Agreement in its entirety with
this Agreement;
 
WHEREAS, the Company desires to retain Consultant as an independent contractor
to perform the services of Chief Technology Officer for the Company, and
Consultant is willing to perform such services, on the terms described below.
 
NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:
 
1. Services and Compensation
 
The Former Agreement is hereby superseded and replaced in its entirety by this
Agreement.
 
Consultant shall perform the services described in Exhibit A (the “Services”)
for the Company (or its designee), and the Company agrees to pay Consultant the
compensation described in Exhibit A, and no other compensation, for Consultant’s
performance of the Services.
 
2. Applicability to Past Activities
 
Consultant agrees that if and to the extent that Consultant provided any
services or made efforts on behalf of or for the benefit of Company, or related
to the current or prospective business of Company in anticipation of
Consultant’s involvement with the Company, that would have been “Services” if
performed during the term of this Agreement (the “Prior Consulting Period”) and
to the extent that during the Prior Consulting Period: (i) Consultant received
access to any information from or on behalf of Company that would have been
“Confidential Information” (as defined below) if Consultant received access to
such information during the term of this Agreement; or (ii) Consultant
conceived, created, authored, invented, developed or reduced to practice any
item (including any intellectual property rights with respect thereto) on behalf
of or for the benefit of Company, or related to the current or prospective
business of Company in anticipation of Consultant’s involvement with Company,
that would have been an “Invention” (as defined below) if conceived, created,
authored, invented, developed or reduced to practice during the term of this
Agreement; then any such information shall be deemed “Confidential Information”
hereunder and any such item shall be deemed an “Invention” hereunder, and this
Agreement shall apply to such activities, information or item as if disclosed,
conceived, created, authored, invented, developed or reduced to practice during
the term of this Agreement. Consultant further acknowledges that Consultant has
been fully compensated for all services provided during any such Prior
Consulting Period.
 
3. Confidentiality
 
A. Definition of Confidential Information. “Confidential Information” means any
non-public information that relates to the actual or anticipated business and/or
products, research or development of the Company, its affiliates or
subsidiaries, or to the Company’s, its affiliates’ or subsidiaries’ technical
data, trade secrets, or know-how, including, but not limited to, research,
product plans, or other information regarding the Company’s, its affiliates’ or
subsidiaries’ products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on whom
Consultant called or with whom Consultant became acquainted during the term of
this Agreement), software, developments, inventions, processes, methodologies,
know-how, procedures, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances, and other business
information disclosed by the Company, its affiliates or subsidiaries, either
directly or indirectly, in writing, orally or by drawings or inspection of
premises, parts, equipment, or other property of Company, its affiliates or
subsidiaries. Notwithstanding the foregoing, Confidential Information shall not
include any such information which Consultant can establish (i) was publicly
known or made generally available prior to the time of disclosure to Consultant;
(ii) becomes publicly known or made generally available after disclosure to
Consultant through no wrongful action or inaction of Consultant; or (iii) is in
the rightful possession of Consultant, without confidentiality obligations, at
the time of disclosure as shown by Consultant’s then-contemporaneous written
records.
 
B. Nonuse and Nondisclosure. During and after the term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable and
necessary precautions to prevent any unauthorized use or disclosure of
Confidential Information, and Consultant will not (i) use the Confidential
Information for any purpose whatsoever other than as necessary for the
performance of the Services on behalf of the Company, or (ii) disclose the
Confidential Information to any third party without the prior written consent of
an authorized representative of Company. Consultant may disclose Confidential
Information to the extent compelled by applicable law; provided however, prior
to such disclosure, Consultant shall provide prior written notice to Company and
seek a protective order or such similar confidential protection as may be
available under applicable law. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Without limiting the
foregoing, Consultant shall not use or disclose any Company property,
intellectual property rights, trade secrets or other proprietary know-how of the
Company to invent, author, make, develop, design, or otherwise enable others to
invent, author, make, develop, or design identical or substantially similar
designs, processes, formulas, or software, as those developed under this
Agreement for any third party. Consultant agrees that Consultant’s obligations
under this Section 3.B shall continue after the termination of this Agreement.
 
C. Other Client Confidential Information. Consultant agrees that Consultant will
not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or concurrent employer of Consultant
or other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.
 
D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.
 
4. Ownership
 
A. Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, charts, graphs, data compilations, inventions, improvements,
developments, discoveries and trade secrets conceived, discovered, authored,
invented, developed or reduced to practice by Consultant, solely or in
collaboration with others, during the term of this Agreement and arising out of,
or in connection with, performing the Services under this Agreement and any
copyrights, patents, trade secrets, mask work rights or other intellectual
property rights relating to the foregoing (collectively, “Inventions”), are the
sole property of the Company. Consultant also agrees to promptly make full
written disclosure to the Company of any Inventions and to deliver and assign
(or cause to be assigned) and hereby irrevocably assigns fully to the Company
all right, title and interest in and to the Inventions without any compensation
therefor.
 
B. Pre-Existing Materials. Subject to Section 4.A, Consultant agrees that if, in
the course of performing the Services, Consultant incorporates into any
Invention or utilizes in the performance of the Services any pre-existing
invention, discovery, original works of authorship, development, improvements,
trade secret, concept, or other proprietary information or intellectual property
right owned by Consultant or in which Consultant has an interest (“Prior
Inventions”), (i) Consultant will provide the Company with prior written notice
and (ii) the Company is hereby granted a nonexclusive, royalty-free, perpetual,
irrevocable, transferable, worldwide license (with the right to grant and
authorize sublicenses) to make, have made, use, import, offer for sale, sell,
reproduce, distribute, modify, adapt, prepare derivative works of, display,
perform, and otherwise exploit such Prior Inventions, without restriction,
including, without limitation, as part of or in connection with such Invention,
and to practice any method related thereto. Consultant will not incorporate any
invention, improvement, development, concept, discovery, work of authorship or
other proprietary information owned by any third party into any Invention.
 
C. Moral Rights. Any assignment to the Company of Inventions includes all rights
of attribution, paternity, integrity, modification, disclosure and withdrawal,
and any other rights throughout the world that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively,
“Moral Rights”). To the extent that Moral Rights cannot be assigned under
applicable law, Consultant hereby waives and agrees not to enforce any and all
Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.
 
D. Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the term of this Agreement,
and for a period of three (3) years thereafter. The records will be in the form
of notes, sketches, drawings, electronic files, reports, or any other format
that is customary in the industry and/or otherwise specified by the Company.
Such records are and remain the sole property of the Company at all times and
upon Company’s request, Consultant shall deliver (or cause to be delivered) the
same.
 
E. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 4.E shall continue after
the termination of this Agreement.
 
F. Attorney-in-Fact. Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
papers and oaths and to do all other lawfully permitted acts with respect to
such Inventions to further the prosecution and issuance of patents, copyright
and mask work registrations with the same legal force and effect as if executed
by Consultant, effective if the Company is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature with respect to any Inventions,
including, without limitation, for the purpose of applying for or pursuing any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company in Section 4.A.
This power of attorney shall be deemed coupled with an interest, and shall be
irrevocable.
 
5. Conflicting Obligations
 
A. Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Consultant’s obligations to the Company under
this Agreement, and/or Consultant’s ability to perform the Services. Consultant
will not enter into any such conflicting agreement during the term of this
Agreement.
 
B. Consultant shall require all Consultant’s employees, contractors, or other
third-parties performing Services under this Agreement to execute a Confidential
Information and Assignment Agreement in the form provided by the Company, and
promptly provide a copy of each such executed agreement to the Company.
Consultant’s violation of this Article 5 will be considered a material breach
under Section 8.B.
 
6. Return of Company Materials
 
Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will immediately deliver to the Company, and will not keep in
Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, all records, drawings,
notebooks, and other documents pertaining to any Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, those records maintained pursuant to Section 4.D and any reproductions
of any of the foregoing items that Consultant may have in Consultant’s
possession or control.
 
7. Reports
 
Consultant agrees that Consultant shall, no less than on a weekly basis, keep
the Company advised as to Consultant’s progress in performing the Services under
this Agreement. Consultant further agrees that Consultant will, as requested by
the Company, prepare written reports with respect to such progress and any
projects being worked on or implemented. The Company and Consultant agree that
the reasonable time expended in preparing such written reports will be
considered time devoted to the performance of the Services.
 
8. Term and Termination
 
A. Term. The term of this Agreement will begin on the Effective Date of this
Agreement and will continue until the earlier of (i) the period defined in
Exhibit A or (ii) termination as provided in Section 8.B.
 
B. Termination. The Company may terminate this Agreement upon giving Consultant
five (5) days prior written notice of such termination pursuant to Section 14.G
of this Agreement. The Company may terminate this Agreement immediately and
without prior notice if Consultant refuses to or is unable to perform the
Services or is in breach of any material provision of this Agreement.
 
C. Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other shall cease except:
 
(1) The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies and in accordance
with the provisions of Article 1 of this Agreement; and
 
(2) Article 3 (Confidentiality), Article 4 (Ownership), Section 5.B (Conflicting
Obligations), Article 6 (Return of Company Materials), Article 8 (Term and
Termination), Article 9 (Independent Contractor; Benefits), Article 10
(Indemnification), Article 11 (Noninterference), Article 12 (Limitation of
Liability), Article 13 (Arbitration and Equitable Relief), and Article 14
(Miscellaneous) will survive termination or expiration of this Agreement in
accordance with their terms.
 
9. Independent Contractor; Benefits
 
A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee, partner, co-venturer, or
representative of the Company. Without limiting the generality of the foregoing,
Consultant is not authorized to bind the Company to any liability or obligation
or to represent that Consultant has any such authority. Consultant agrees to
furnish (or reimburse the Company for) all tools and materials necessary to
accomplish this Agreement and shall incur all expenses associated with
performance, except as expressly provided in Exhibit A.
 
B. Tax Matters. Consultant is exclusively responsible for all Social Security,
self-employment, and income taxes, disability insurance, workers’ compensation
insurance, any other federal and/or state statutory benefits otherwise required
to be provided to employees, and all fees and licenses, if any, required for the
performance of the services hereunder. Immediately upon entering into this
Agreement, Consultant agrees to provide the Company with a completed and signed
Form W-9, Request for Taxpayer Identification Number and Certification. Company
will report all income to Consultant on IRS Form 1099. Consultant understands
and agrees that he is solely responsible for all income and/or other tax
obligations, if any, including but not limited to all reporting and payment
obligations, if any, which may arise as a consequence of any payment under this
Agreement. Contractor hereby agrees to indemnify and hold harmless Company from
and against any liability for any taxes, fines, penalties or interest that may
be assessed by any taxing authority with respect to the compensation paid
hereunder.
 
C. No Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, health and medical insurance and 401k
participation or other fringe benefit plans. If Consultant is reclassified by a
state or federal agency or court as the Company’s employee, Consultant will
become a reclassified employee and will receive no benefits from the Company,
except those mandated by state or federal law, even if by the terms of the
Company’s benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.
 
10. Indemnification
 
Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees, contractors or agents, (ii) a determination
by a court or agency that the Consultant is not an independent contractor,
(iii) any breach by the Consultant or Consultant’s assistants, employees,
contractors or agents of any of the covenants contained in this Agreement and
corresponding Confidential Information and Invention Assignment Agreement,
(iv) any failure of Consultant to perform the Services in accordance with all
applicable laws, rules and regulations, or (v) any violation or claimed
violation of a third party’s rights resulting in whole or in part from the
Company’s use of the Inventions or other deliverables of Consultant under this
Agreement.
 
11. Nonsolicitation
 
To the fullest extent permitted under applicable law, from the date of this
Agreement until twelve (12) months after the termination of this Agreement for
any reason (the “Restricted Period”), Consultant will not, without the Company’s
prior written consent, directly or indirectly, solicit any of the Company’s
employees to leave their employment, or attempt to solicit employees of the
Company, either for Consultant or for any other person or entity. Consultant
agrees that nothing in this Article 11 shall affect Consultant’s continuing
obligations under this Agreement during and after this twelve (12) month period,
including, without limitation, Consultant’s obligations under Article 3.
 
12. Limitation of Liability
 
IN NO EVENT SHALL COMPANY BE LIABLE TO CONSULTANT OR TO ANY OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR
DAMAGES FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY
THEORY OF LIABILITY, WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHER THEORY OF LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE
OF ANY LIMITED REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO
CONSULTANT UNDER THIS AGREEMENT FOR THE SERVICES, DELIVERABLES OR INVENTION
GIVING RISE TO SUCH LIABILITY.
 
13. Arbitration and Equitable Relief
 
A. Arbitration. IN CONSIDERATION OF CONSULTANT’S CONSULTING RELATIONSHIP WITH
THE COMPANY, ITS PROMISE TO ARBITRATE ALL DISPUTES RELATED TO CONSULTANT’S
CONSULTING RELATIONSHIP WITH THE COMPANY AND CONSULTANT’S RECEIPT OF THE
COMPENSATION PAID TO CONSULTANT BY COMPANY, AT PRESENT AND IN THE FUTURE,
CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH
ANYONE (INCLUDING COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR
BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE) ARISING OUT
OF, RELATING TO, OR RESULTING FROM CONSULTANT’S CONSULTING RELATIONSHIP WITH THE
COMPANY OR THE TERMINATION OF CONSULTANT’S CONSULTING RELATIONSHIP WITH THE
COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING
ARBITRATION UNDER THE ARBITRATION RULES SET FORTH IN N.Y. CIV. PRAC. LAW § 7501
ET SEQ. (THE “RULES”) AND PURSUANT TO NEW YORK LAW. CONSULTANT FURTHER
UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT
THE COMPANY MAY HAVE WITH CONSULTANT.
 
B. Procedure. CONSULTANT AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”) PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”). CONSULTANT AGREES
THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY
PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR
ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION
HEARING. CONSULTANT AGREES THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON
THE MERITS. CONSULTANT ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO
AWARD ANY REMEDIES, INCLUDING ATTORNEYS' FEES AND COSTS, AVAILABLE UNDER
APPLICABLE LAW. CONSULTANT AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND
CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES, INCLUDING THE NEW
YORK CIVIL PRACTICE LAW AND RULES, AND THAT THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL NEW YORK LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO RULES OF CONFLICT OF LAW. TO THE EXTENT THAT THE JAMS RULES
CONFLICT WITH NEW YORK LAW, NEW YORK LAW SHALL TAKE PRECEDENCE. CONSULTANT
FURTHER AGREES THAT ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE CONDUCTED IN
NEW YORK COUNTY, NEW YORK.
 
C. Remedy. EXCEPT AS PROVIDED BY THE RULES, ARBITRATION SHALL BE THE SOLE,
EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN CONSULTANT AND THE COMPANY.
ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES, NEITHER CONSULTANT NOR THE
COMPANY WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT ARE
SUBJECT TO ARBITRATION. NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE
AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE
ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT
OTHERWISE REQUIRED BY LAW WHICH THE COMPANY HAS NOT ADOPTED.
 
D. Availability of Injunctive Relief. EITHER PARTY MAY ALSO PETITION THE COURT
FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR CLAIMS A VIOLATION OF ANY
AGREEMENT REGARDING TRADE SECRETS, OR CONFIDENTIAL INFORMATION, OR A BREACH OF
ANY DUTY NOT TO ENGAGE IN CONFLICTING BUSINESS ACTIVITY. IN THE EVENT EITHER
PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER
REASONABLE COSTS AND ATTORNEYS’ FEES.
 
E. Administrative Relief. CONSULTANT UNDERSTANDS THAT THIS AGREEMENT DOES NOT
PROHIBIT CONSULTANT FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR
FEDERAL ADMINISTRATIVE BODY SUCH AS THE DIVISION OF HUMAN RIGHTS, THE EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, OR THE
WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE CONSULTANT
FROM PURSUING COURT ACTION REGARDING ANY SUCH CLAIM, EXCEPT AS PERMITTED BY LAW.
 
F. Voluntary Nature of Agreement. CONSULTANT ACKNOWLEDGES AND AGREES THAT HE/SHE
IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE
INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER ACKNOWLEDGES AND
AGREES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND THAT CONSULTANT HAS
ASKED ANY QUESTIONS NEEDED FOR CONSULTANT TO UNDERSTAND THE TERMS, CONSEQUENCES
AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT
CONSULTANT IS WAIVING HIS/HER RIGHT TO A JURY TRIAL. FINALLY, CONSULTANT AGREES
THAT HE/SHE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY
OF CONSULTANT’S CHOICE BEFORE SIGNING THIS AGREEMENT.
 
14. Miscellaneous
 
A. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of New York, without regard to the conflicts
of law provisions of any jurisdiction. To the extent that any lawsuit is
permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive juridiction and venue of the state and federal courts
located in New York.
 
B. Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Except as may otherwise be provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, or
otherwise.
 
C. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter herein and
supersedes all prior written and oral agreements, discussions, or
representations between the Parties. Consultant represents and warrants that
he/she is not relying on any statement or representation not contained in this
Agreement. To the extent any terms set forth in any exhibit or schedule conflict
with the terms set forth in this Agreement, the terms of this Agreement shall
control unless otherwise expressly agreed by the Parties in such exhibit or
schedule.
 
D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.
 
E. Severability. If a court or other body of competent jurisdiction finds, or
the Parties mutually believe, any provision of this Agreement, or portion
thereof, to be invalid or unenforceable, such provision will be enforced to the
maximum extent permissible so as to effect the intent of the Parties, and the
remainder of this Agreement will continue in full force and effect.
 
F. Modification, Waiver. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.
 
G. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 14.G.
 
(1) If to the Company, to:
53 Calle Palmeras
Suite 802
San Juan, PR 00901
Attention: President
 
(2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.
 
H. Attorneys’ Fees and Expenses. In any court action at law or equity that is
brought by one of the Parties to this Agreement to enforce or interpret the
provisions of this Agreement, the prevailing Party will be entitled to
reasonable attorneys’ fees and expenses, in addition to any other relief to
which that Party may be entitled.
 
I. Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.
 
J. Entire Agreement. This Agreement and any documents executed by the parties
pursuant to this Agreement and referred to herein constitute a complete and
exclusive statement of the entire understanding and agreement of the parties
hereto with respect to their subject matter and supersede all other prior
agreements and understandings, written or oral, relating to such subject matter
between the parties.
 
(signature page follows)
 
2447138v.2

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.
 
CONSULTANT                                                                            
BLOCKCHAIN INDUSTRIES, INC.
 
 
By:                                                                
/s/ Bryan
Larkin                                                                   
By:/s/ Patrick Moynihan
 
Name: Bryan
Larkin                                                                            
Name: Patrick Moynihan
 
Title:                                                                            
Title: CEO
 
Address for Notice:
 
 
 
 
 
 
 
2447138v.2

 
 
EXHIBIT A
 
SERVICES AND COMPENSATION
 
1. Consultant.
 
Name: Bryan Larkin
 
Title: Chief Technology Officer
 
Email: bryan@blockchainind.com
 
Phone:
 
 
2. Services.
 
Consultant shall render advice, consultation, information and services
concerning the Company’s technology strategy, including but not limited to,
virtual currency mining and deployment, cryptocurrency trading and the Company’s
positioning in the blockchain industry. The Company will retain Consultant’s
services in the capacity of an independent contractor. It is agreed that
Consultant will not be an employee nor authorized agent of the Company.
Accordingly, it is agreed that Consultant will serve in his capacity as Chief
Technology Officer as an independent contractor and that no employment
relationship is formed between him and the Company. As such, Consultant shall
determine the time, location, manner and means by which he will perform and
complete the services typical of a Chief Technology Officer at the direction of
the Company’s board of directors and its President. Consultant shall have no
authority to enter into contracts or binding commitments or obligations in the
name of or on behalf of Company without the express prior written authorization
of the Company as to the specific contract or commitment.
 
3. Term.
 
The term of this agreement shall be one (1) year from the Effective Date (unless
sooner terminated as provided in the Agreement).
 
4. Compensation.
 
A. The Company shall pay Consultant Two Hundred Thousand Dollars ($200,000) per
year (the “Consulting Fee”). The Consulting Fee shall be payable in monthly
installments.
 
B. The Company will reimburse Consultant, in accordance with Company policy for
all reasonable expenses incurred by Consultant in performing the Services
pursuant to this Agreement, if Consultant receives written consent from an
authorized agent of the Company prior to incurring such expenses and submits
receipts for such expenses to the Company in accordance with Company standard
expense reimbursement policy.
 
On a monthly basis Consultant shall submit to the Company a written invoice
detailing the Services performed and expenses incurred (with receipts attached),
and such statement shall be subject to the approval of the contact person listed
above or other designated agent of the Company.
 
2447138v.2
